Dismissed and Memorandum Opinion filed April 14, 2005








Dismissed and Memorandum Opinion filed April 14, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00211-CV
____________
 
IN THE MATTER
OF A.T.K., a Juvenile
 
 

 
On Appeal from the
314th District Court
Harris County,
Texas
Trial Court Cause No.
03-08920J
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed March 8, 2004.  The notice of appeal was filed on April 8,
2004, but the appeal was not assigned to this court until February 23,
2005.  Appellant, a juvenile, is
represented by retained counsel, James M. Sims.   Our records show that appellant has neither
established indigence nor paid the $125.00 appellate filing fee.  See Tex.
R. App. P. 5 (requiring payment of fees in civil cases unless indigent);Tex.
R. App. P. 20.1 (listing requirements for establishing indigence); see also Order Regarding Fees Charged in Civil Cases in the Supreme Court
and the Courts of Appeals, Misc. Docket No. 98-9120 (Tex. Jul. 21, 1998)
(listing fees in court of appeals); Tex.
Gov=t Code Ann. ' 51.207 (Vernon Supp.2004-05) (same). 




After being notified that this appeal was
subject to dismissal, appellant did not respond.  Accordingly,
the appeal is ordered dismissed.  See
Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or
other action within specified time).  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed April 14, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Frost.